UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
MICHAEL BEVANS-SILVA, )
)
Petitioner, )
)
Vv. ) CV419-132
) CR416-352
UNITED STATES OF AMERICA, )
)
Respondent. )
ORDER

 

After a careful, de novo review of the file, the Court concurs with the
Magistrate Judge’s Report and Recommendation, to which no objections have
been filed. Accordingly, the Report and Recommendation of the Magistrate
Judge is ADOPTED as the opinion of the Court.

Further, a prisoner seeking relief under 28 U.S.C. § 2255 must obtain a
certificate of appealability (“COA”) before appealing the denial of his
application for writ of habeas corpus. 28 U.S.C. § 2253(c)(1)(B). This Court
“must issue or deny a certificate of appealability when it enters a final order
adverse to the applicant.” Rule 11(a) to the Rules Governing Section 2255
Proceedings. This Court should grant a COA only if the prisoner makes a
“substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). For the reasons set forth in the Report and Recommendation,
and in consideration of the standards enunciated in Slack v. McDaniel, 529 U.S.
473, 482-84 (2000), petitioner has failed to make the requisite showing.
Accordingly, a COA is DENIED in this case.1_ Moreover, because there are no
non-frivolous issues to raise on appeal, an appeal would not be taken in good
faith. Accordingly, movant is not entitled to appeal in forma pauperis. See
28 U.S.C. § 1915(a)(3).

SO ORDERED this 2 day of June, 2021.

a

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
sO ERN DISTRICT OF GEORGIA

 

1 “If the court denies a certificate, [a party] may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule
11(a) to the Rules Governing Section 2255 Proceedings.
